The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO  65101
Dear Secretary Cook:
You have submitted to us a summary statement prepared pursuant to Section 116.160, RSMo Supp. 1999.  The summary statement which you have submitted is as follows:
    Shall the Constitution be amended to provide that salaries recommended by the Citizens' Commission on Compensation for statewide elected officials, judges and legislators require an appropriation by the legislature in separate amounts not to exceed those proposed by the Commission and to remove the Commission's authority to recommend mileage and expenses?
Pursuant to Section 116.160, we approve the legal content and form of the proposed statement.  Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.  This letter replaces the letter dated June 12, 2000 regarding this matter.
Sincerely,
                                   JEREMIAH W. (JAY) NIXON Attorney General